Citation Nr: 1512325	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  02-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for hepatitis C.
 
2.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for depression.

3.  Entitlement to service connection for depression.

4.  Entitlement to a disability rating in excess of 10 percent for a swollen esophagus with gastroesophageal reflux disorder (GERD). 
 
5.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain with arthritis.

6.  Entitlement to total disability rating based on individual unemployability (TDIU).

7.  Entitlement to non-service-connected pension.
REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990 and from July 1997 to October 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a March 2003 rating decision the RO denied entitlement to non-service-connected pension. 

In a June 2010 rating decision, the RO continued a 10 percent disability rating for a swollen esophagus with GERD and a 20 percent disability rating for lumbosacral strain with arthritis.

In a June 2011 rating decision, the RO denied the Veteran's petition to reopen claims for entitlement to service connection for depression and hepatitis C.

In a February 2012 rating decision, the RO denied entitlement to TDIU.  

The Veteran presented testimony before the undersigned Veterans Law Judge in February 2015 via videoconference.  A transcript of his hearing has been associated with the record

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a disability rating in excess of 10 percent for a swollen esophagus with GERD, entitlement to TDIU, and entitlement to non-service-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his hearing in February 2015, prior to the promulgation of a decision in the appeal of the petition to reopen a claim for entitlement to service connection for hepatitis C, the Veteran indicated that he wished to withdraw the appeal.

2.  The RO denied the Veteran's original claim of service connection for depression in a June 2005 rating decision; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

3.  Since the June 2005 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial of service connection for depression, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.

4.  A preponderance of the evidence is against a finding that the Veteran had depression or any other psychiatric disorder which had its clinical onset in or is otherwise related to his service or a service-connected disability.

5.  The Veteran's lumbar spine disability has not been manifested by limitation of flexion to 30 degrees or less, ankylosis of the spine, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the petition to reopen a claim for entitlement to service connection for hepatitis C by the appellant (or his or her authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The June 2005 rating decision denying service connection for depression is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

3.  Because evidence received since June 2005 is new and material, the claim of service connection for depression is reopened. 38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).

4.  Depression was not incurred in or aggravated by the Veteran's active service, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102 , 3.303, 3.304, 3.307, 3.309 (2014). 

5.  The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected lumbosacral strain with arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5237 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of his petition to reopen a claim for entitlement to service connection for hepatitis C and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue. Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2010, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess. Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim. Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
Post-service VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in February 2015.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge identified the issues on appeal, and inquired about outstanding medical evidence and dates of treatment. Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.' Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen). The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.' Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.'  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). New and material evidence is not required 'as to each previously unproven element of a claim.' Id. at 120.Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. If the McLendon standard is met, the claim should be reopened. See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the ' new and material' analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied the claim for entitlement to service connection for depression in June 2005, noting that, the Veteran did not report to a scheduled examination and that he had withdrawn his claim.  At that time, the evidence of record included a February 2001 VA medical record reflecting a diagnosis of adjustment disorder with anxiety, and examinations in August 2001 reflecting that the examiners' opinions that the Veteran did not have a psychiatric disorder. New and material evidence addressing this basis for denial is required to reopen the claim. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since June 2005, substantial pertinent evidence has been added to the claims file. VA medical records dated in March 2012 and September 2012 show that the Veteran was referred for psychiatric treatment as his VA doctor was concerned that he had depression.  Depression was then listed in his problems lists in his VA medical records.  The Board finds that this evidence is new because it was not before the adjudicator in June 2005.  As this shows that the Veteran has potentially been diagnosed with depression, the Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in June 2005.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary. See Shade, 24 Vet. App. 110.

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for depression.  Hence, the appeal to this extent is allowed.
 
Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

The Veteran has contended that he has depression secondary to his service-connected disabilities.  

A February 2001 VA medical record reflecting a diagnosis of adjustment disorder with anxiety.

The Veteran was provided with a VA examination in August 2001.  The examiner noted that psychological testing and interview was reported without any pathology.  The examiner found that the Veteran did not suffer any significant psychiatric illness but that there were psychological factors that were affecting the way the Veteran complained about his physical illness.  The diagnosis was psychological factors affecting his physical illness.

Another VA evaluation in August 2001 reflected the Veteran's reports that he had any mental health diagnosis, but he did mention his physical conditions again of the back, hip, chest and hepatitis C.  The examiner found that the Veteran did not have a mental disorder.

A January 2002 VA medical record reflects that a depression screening was negative.

The Veteran was afforded a VA examination in October 2003. When asked about psychiatric symptoms, the Veteran denied depression or disabling anxiety.  Rather, he reported experiencing disappointment about how he had been treated by the government.  He stated that he felt betrayed in that the government should be there for the Veterans as he was for the country.  The examiner noted that, upon meeting with the Veteran, he stated that "This isn't going to take long. I'm not suicidal [or] depressed, just upset at how I'm treated as a Veteran."  The examiner did not diagnose a mental disorder.

An April 2004 VA psychiatric consultation note reflects the Veteran's reports he had been depressed periodically and at times had difficulty sleeping.  He attributed this to his physical limitations due to chronic medical problems, financial problems, and his belief that he was owed compensation at a higher rate for his service-connected conditions.  The examiner diagnosed adjustment disorder with depressed mood.  A May 2004 VA medical record reflected that the Veteran was having difficulty with the stressors of unemployment financial problems and physical limitations due to chronic medical problems and he reports he becomes depressed at times due to these stressors.  He was diagnosed with adjustment disorder with depressed mood.

The Veteran was provided with a VA examination in March 2011.  When asked to describe his depression the Veteran described it as the betrayal he after being denied "all these years."  He reported that, if he had more money, he would be able to fix my house and buy better clothes, and that he would be a better father, son, and grandfather. During the interview the Veteran himself noted that if the VA would give him a "little more to live with" then his depression would not be as bad and he would feel more control over his life.  The examiner noted that the Veteran clearly presented with some unhappiness and dissatisfaction related to his current life circumstances.  However , the examiner opined that the Veteran did not meet the diagnostic criteria for adjustment disorder with depressed mood.  Specifically, the examiner found that his symptoms or behaviors were not clinically significant as evidenced by distress in excess of what would be expected given his limited income and restricted lifestyle.  The examiner also noted that there did not appear to be significant impairment in social or occupational functioning.  He opined that the Veteran did not meet the criteria for any other mood disorder or mental health condition. 

A March 2012 VA medical record shows that the Veteran reported that his mother had died in August 2011, and that his primary difficulty was trying to make sense of his mother's death.  The Veteran reported his initial depression symptoms began when he was denied a claim through VA for his back injury and that it had worsened when his mother died.  The examiner diagnosed adjustment disorder with depressed mood, bereavement.  

Analysis

The Board finds, upon review of the record, that service connection is not warranted for a psychiatric disorder, to include depression.

One of the fundamental elements of necessary to substantiate a claim for service connection is a current disability.  Brammer.  Meeting this element can be accomplished by evidence that a disorder was present during the appeals period, even if it subsequently resolved.  McLain.

In this case, the preponderance of the evidence fails to show that the Veteran has a currently diagnosed psychiatric disability related to a service-connected disability.  

The Board acknowledges that a VA examiner diagnosed adjustment disorder in 2004.  However, this diagnosis was made prior to the appeals period, and therefore is not appropriate for service connection.  

In March 2012, the Veteran was diagnosed with adjustment disorder with depressed mood, bereavement.  The Veteran had reported struggling with the death of his mother and that his depression began when he had been denied a claim through VA for his back injury.  He has contended that his "depression" is really a feeling of betrayal by the government due to the fact that his disability claims have not been resolved in his favor.  The Board notes that the Veteran is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Certain psychiatric symptoms, such as depression or frustration, would fall into such a category.  

The Board notes here that to substantiate a claim based on a theory of secondary service connection, the evidence must show that a service-connected disability has caused or aggravated a non-service-connected disability.  Here, the Veteran argues that the actions of the VA have caused him to suffer a psychiatric disorder; however, this contention does not support a claim that a service-connected disability-meaning the effects or limitation of function caused by the service-connected disability-caused a psychiatric disability.  In addition, to the extent that the Veteran was diagnosed with adjustment disorder, the Board finds that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). The Board finds that the question regarding the potential relationship between a psychiatric disorder and any service-connected disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Veteran himself has repeatedly asserted that he does not have a psychiatric disorder or symptoms of a psychiatric disorder.  VA examiners evaluated the Veteran in August 2001, October 2003, and March 2011.  The examination reports included thorough reviews of the Veteran's history and interviews of the Veteran.  However, each of these examiners determined that the Veteran did not have a diagnosis of a psychiatric disability, including depression.  

The record includes an additional evaluation in August 2001.  This examiner found that the Veteran had psychological factors affecting his physical illnesses.  However, while this examiner did determine that the Veteran had some manifestation of psychiatric symptoms, there was no diagnosis of a psychiatric disability provided.  In addition, even if there was a diagnosis of a psychiatric disorder, the chain of causation-that his non-service-connected psychiatric symptoms affect his service-connected physical illnesses-flows in the wrong direction.  To establish service connection on a secondary basis, the evidence would need to show that his service-connected disability caused or aggravated his non-service-connected psychiatric disorder.  In this case, the evidence does not support that a service-connected disability has caused or aggravated a psychiatric disorder.

Overall, the Board finds that the preponderance of evidence is against the Veteran's claim for entitlement to service connection for depression.  As such, the benefit of the doubt doctrine is not for application, and the claim is denied.

Increased disability rating - lumbosacral strain with arthritis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2012).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id.

Additionally, Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Background

The Veteran has contended that his service-connected back disability warrants a higher evaluation.

He was provided with a VA examination in May 2010.  The Veteran reported ongoing sharp back pain, along with weakness, stiffness, fatigue, and lack of endurance by the end of the day.  The pain was at the level of L4-L5, with no radiation of pain into the extremities, and no bowel or bladder incontinence.  The Veteran had no kyphoscoliosis or scoliosis  He did not have spasms noted or weakness.  Forward flexion was 0 to 50 degrees without pain, and to 60 degrees with pain.  There was no change after repetitive forward flexion.  The Veteran denied flare-ups.  Straight leg raises were negative bilaterally, deep tendon reflexes were normal, and the Veteran had good muscle strength and tone. He had no muscle atrophy and no sensory or motor deficits on exam.  The examiner noted that X-rays revealed evidence of degenerative changes L4-L5. 

The Veteran was provided with a VA examination in December 2010. The Veteran reported that his back pain may have been gradually worsening over time, but that he had no radicular pain with it.  Range of forward flexion was 0 to 85 degrees.  Repetitive use did not cause any change in pain or range of motion.  There were no flare-ups noted.  He had only slight tenderness and pain at the extremes of motion.
Sensorimotor exam was intact.  There was no Incapacitation.

The Veteran was provided with a VA examination in January 2014.  He reported an increase in back pain.  He also reported flare-ups, during which time his range of motion was decreased by 20 percent.  On examination, the Veteran had forward flexion of 80 degrees, with pain beginning at 60 degrees.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The examiner noted that contributing factors to his impairment were less movement than normal, pain on movement, interference with sitting standing and/or weight-bearing, and lack of endurance.  The Veteran had normal muscle strength, sensory, reflex, and straight leg examinations.  The examiner opined that the Veteran did not have radiculopathy.  There was no ankylosis of the spine.

Analysis

The Board finds that, based on the evidence of record, the Veteran's lumbar spine disability does not warrant a disability rating in excess of 20 percent.  As noted above, in order to warrant a higher disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence would need to show that the Veteran's lumbar spine disability caused limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

However, at most, the Veteran's forward flexion was limited to 50 degrees.  At no time during the appeals period was the Veteran's forward flexion of his lumbar spine limited to 30 degrees or less.  

The Board has considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is competent to report his symptoms, including pain.  However, in this case, the Board does not find an increase due to functional loss is warranted.  The Board notes that limitation of function of the Veteran's lumbar spine is limited by less movement than normal, pain on movement, interference with sitting standing and/or weight-bearing, and lack of endurance. 38 C.F.R. §§ 4.40, 4.45.  However, for a higher evaluation, there must be the functional equivalent of flexion limited to or more nearly approximating 30 degrees or less of forward flexion.  See Deluca, supra.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the currently assigned 20 percent rating contemplates the Veteran's symptoms to include pain.  His measured ranges of motion exceeded the limitations required to meet the criteria for a 30 percent rating.  Thus, a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45. DeLuca, Mitchell, supra. 

In addition, the Veteran does not have ankylosis of the spine.  As such, a higher disability rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.

The Board notes that the Veteran could also receive a higher rating if the evidence reflected that his lumbar spine caused incapacitating episodes totalling at least four weeks but less than six weeks during the prior 12 months; however, in this case, there is no evidence that the Veteran has had any incapacitating episodes as defined in the regulation.  As such, a higher disability rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes is not warranted. 

The regulations provides for separate disability ratings for neurological abnormalities associated with the Veteran's service-connected lumbar spine disability.  In this case, the Veteran has denied any bowel or bladder difficulties.  In addition, while the Veteran has indicated that he has pain and some numbness on the right side of his body, including his right arm and right leg, his neurological examinations have been normal.  VA examiners have found that the Veteran does not have radiculopathy associated with his service-connected lumbar spine disorder.  While the Veteran is competent to report his symptoms, the clinical medical evidence fails to show that he has neurological abnormalities associated with his service-connected lumbar spine disability.  

As such, a higher rating for the Veteran's service-connected lumbar spine disability is not warranted.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected lumbar spine disability is manifested by signs and symptoms such as less movement than normal, pain on movement, interference with sitting standing and/or weight-bearing, and lack of endurance.  (See, e.g., January 2014 VA examination report).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion or on incapacitating episodes.  See 38 C.F.R. § 4.71a.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).   Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his lumbar spine disability has resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

The appeal of the denial of a petition to reopen a claim for entitlement to service connection for hepatitis C is dismissed.

A claim for entitlement to service connection for depression is reopened.

Service connection for depression is denied.

A disability rating in excess of 20 percent for lumbosacral strain with arthritis is denied.

REMAND

At his hearing, the Veteran's representative noted that his most recent examination to determine the current nature and severity of his service-connected esophageal swelling with GERD was provided in 2011. See page 18, Hearing testimony.  In reviewing the evidence of record, the Board notes that it appears that the most recent examination that included an assessment of the Veteran's service-connected esophageal swelling with GERD was a general medical examination provided in December 2010.  In any event, as it appears that this examination is stale and, based on the Veteran's symptoms endorsed at his hearing, that his disability has worsened, a current examination is necessary in order to determine the severity of the Veteran's service-connected esophageal swelling with GERD.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The issues of entitlement to TDIU and non-service-connected pension are inextricably intertwined with the issue of entitlement to higher disability ratings for esophageal swelling and GERD are being remanded for additional development. Issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue(s) have been considered. Harris v. Derwinski, 1 Vet. App. 180 (1991). The Board will defer adjudication on these issues until the issue being remanded is fully resolved.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected swelling of the esophagus with GERD.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

2.  After resolving these issues, adjudicate the intertwined issues of non-service-connected pension and TDIU. If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


